Per Curiam : This is an application in the name of the people, on the relation of the Illinois Staats-Zeitung Company, for an alternative writ of mandamus, to compel the common council of the city of Chicago to designate the German newspaper printed and published by the said company in the city of Chicago, and known as the “ Illinois Staats-Zeitung,” to publish the proceedings, notices and ordinances of said city and the departments thereof, as they are required to be published in the corporation newspaper. The relators assert the right to have the newspaper published by them, designated for that purpose, under the law requiring the proceedings, notices and ordinances of said city to be published in the newspaper printed in the German language having the largest daily circulation in that city, and making it the duty of the common council to designate the same, the relators alleging that their newspaper has a larger daily circulation in the city of Chicago than any other German newspaper. It is alleged in the petition that the common council, at its regular meeting held on the second Monday in December last, designated a German newspaper called “ The Illinois "Volks Zeitung,” to publish its proceedings, refusing the application of the relators to have “ The Illinois Staats-Zeitung” designated for that purpose. It is made to appear to the court, in this proceeding, that at the time of filing the petition of the relators for the alternative writ of mandamus, there was pending in the circuit court of Cook county a suit in chancery, instituted by these relators against the common council of the city of Chicago, the various other city officers, and the company who publish the “ Illinois Volks Zeitung,” the German newspaper alleged to have been designated by the common council to publish its proceedings. The relators sought, by the bill in that suit, and obtained an injunction, restraining the city authorities and the “ Volks Zeitung” from executing the purpose for which the latter had been so designated, and the relators, in their bill, pray for “ such other relief as is agreeable to equity.” That bill is made an exhibit in the petition of the relators, and a copy is filed therewith. "While there may be grave doubts whether a court of chancery would take jurisdiction for the mere purpose of compelling the proper execution of the law in question, on the part of the common council, yet, having acquired jurisdiction for a purpose clearly within the province of a court of chancery, that of awarding an injunction, it may retain the bill for the purpose of ascertaining and enforcing all the rights of the parties properly involved in the subject matter in controversy. The writ of mandamus is only employed where the party has a legal right and has no other remedy. The relators, then, having resorted to a court of chancery in such manner as gives to that court full jurisdiction to adjust and enforce the rights of all the parties interested in this controversy, it would be improper for us, on this application, to undertake to settle the questions involved in that suit, in the mode desired. People ex rel. Mitchell v. Warfield, 20 Ill. 164; School Inspectors of Peoria v. The People ex rel. Grove, ib. 531; People ex rel. Wallace v. Salomon, 46 Ill. 419; People ex rel. Wheaton v. Wiant, 48 Ill. 264. The alternative writ is denied. Mandamus refused.